ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Northrop Grumman Corporation                )        ASBCA No. 61344
                                            )
Under Contract No. F A2550-04-C-3008 et al. )

APPEARANCES FOR THE APPELLANT:                       Stephen J. McBrady, Esq.
                                                     Charles Baek, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Carol L. Matsunaga, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Carson, CA

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: July 1, 2019



                                                    dministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61344, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board's Charter.

Dated:


                                                   PAULLA GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals